O RIGINAE» Docuréehfa’/\ Fil led(08/19/20 Pagelof8 PagelD 123
4

\L.LL ayerarcT COURT
IN THE UNITED STATES DISTRICT COURT -
FOR THE NORTHERN DISTRICT OE TEXAS « 9 PH I: 07

DALLAS DIVISION “~~
UNITED STATES OF AMERICA
v. NO. 3:20-CR-0283-N
PHILIP RUSSELL ARCHIBALD (01)

DANIELLE BROOKE BOCANEGRA (02)
BRODI RAY BOCANEGRA (03)

 

SUPERSEDING INDICTMENT
The Grand Jury charges:
Count One
Conspiracy to Distribute and Possess with Intent to Distribute a Controlled Substance
[21 U.S.C. § 846 (21 U.S.C. § 841)]

Between on or about January 1, 2018, and on or about June 8, 2020, in the Dallas
Division of the Northern District of Texas and elsewhere, the defendants, Philip Russell
Archibald, Danielle Brooke Bocanegra and Brodi Ray Bocanegra, knowingly and
intentionally combined, conspired, confederated and agreed with each other and with
other persons known and unknown to the Grand Jury, to distribute and possess with
intent to distribute a Schedule III controlled substance, to-wit: anabolic steroids, as

defined in 21 U.S.C. § 802(41), and in violation of 21 U.S.C. § 841(a)(1).

All in violation of 21 U.S.C. §§ 846 and 841(b)(1)(E)(i).

Superseding Indictment-— Page 1
Case 3:20-cr-00283-N Document 37 Filed 08/19/20 Page2of8 PagelD 124

Count Two
Possession with Intent to Distribute Controlled Substance
[21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2]

On or about May 31, 2019, in the Dallas Division of the Northern District of
Texas, the defendants, Philip Russell Archibald, Danielle Brooke Bocanegra and
Brodi Ray Bocanegra, did knowingly and intentionally possess with intent distribute a
Schedule II controlled substance, to-wit: anabolic steroids, as defined in 21 U.S.C.

§ 802(41).

In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(E)(i), and 18 U.S.C. § 2.

Superseding Indictment— Page 2
Case 3:20-cr-00283-N Document 37 Filed 08/19/20 Page 3of8 PagelD 125

Count Three
Use of the Mail in Causing or Facilitating a Controlled Substance Offense
[21 U.S.C. § 843(b) and 18 U.S.C. § 2]

Between on or about May 31, 2019, and on or about June 3, 2019, in the Dallas
Division of the Northern District of Texas and elsewhere, the defendants, Philip Russell
Archibald, Danielle Brooke Bocanegra and Brodi Ray Bocanegra, did knowingly and
intentionally use a communication facility, the United States Mail, in committing,
causing and facilitating the commission of any act or acts constituting a felony under 21
U.S.C. § 841(a)(1), that is, the offense set forth in Count Two of this Superseding

Indictment incorporated by reference herein.

All in violation of 21 U.S.C. § 843(b) and 18 U.S.C. § 2.

Superseding Indictment— Page 3

 
Case 3:20-cr-00283-N Document 37 Filed 08/19/20 Page4of8 PagelD 126

Count Four
Possession of a Firearm by a Prohibited Person
[18 U.S.C. § 922(g)(3)]

Between on or about May 30, 2020, and on or about June 8, 2020, in the Dallas
Division of the Northern District of Texas and elsewhere, the defendant, Philip Russell
Archibald, knowing that he was an unlawful user of a controlled substance as defined in
21 U.S.C. § 802, did knowingly possess, in and affecting interstate and foreign
commerce, firearms, to-wit: the Sun City Machinery Co. Model Stevens 320 12-gauge
shotgun, bearing serial number 133766K; and the Smith & Wesson M&P Shield EZ 380

caliber handgun, bearing serial number RDNO810.

In violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2).

Superseding Indictment— Page 4
Case 3:20-cr-00283-N Document 37 Filed 08/19/20 Page5of8 PagelD 127

Forfeiture Notice
[21 U.S.C. § 853(a); 18 U.S.C. § 924(d) & 28 U.S.C. § 2461(c)]

The allegations contained in Counts One through Four of this Superseding
Indictment are hereby realleged and incorporated by reference for purpose of alleging
forfeiture pursuant to 21 U.S.C. § 853(a), and 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c).

Upon conviction for any of the offenses alleged in Counts One through Three of
this Superseding Indictment and pursuant to 21 U.S.C. § 853(a), the defendants, Philip
Russell Archibald, Danielle Brooke Bocanegra and Brodi Ray Bocanegra, shall
forfeit to the United States of America any and all property, real or personal, constituting
or derived from, the proceeds obtained, directly or indirectly, as a result of the respective
offense; and any property, real or personal, used or intended to be used, in any manner or
part, to commit or facilitate the commission of the respective offense.

Upon conviction for any of the offenses alleged in Counts One through Four of
this Superseding Indictment and pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c),
the defendant, Philip Russell Archibald, shall forfeit to the United States of America
any firearm and ammunition used or involved in the respective offense.

The property subject to forfeiture includes the following:

a. Sun City Machinery Co. Model Stevens 320 12-gauge shotgun, bearing

serial number 133766K;

b. Smith & Wesson M&P Shield EZ 380 caliber handgun, bearing serial

number RDNO810;

Superseding Indictment— Page 5

 
Case 3:20-cr-00283-N Document 37 Filed 08/19/20 Page6of8 PagelD 128

c. Matrix Aerospace Corporation Model MA-15 rifle, bearing serial number
556-05795;

d. Nodak Spud NDS-3 rifle, bearing serial number M003245;

e. Assorted shotgun shells;
f. 5.56 ammunition;

g. 380 caliber ammunition;
h. 7.62x39 ammunition; and
1. Any firearm magazines.

If any of the property described above, as a result of any act or omission of the
defendants cannot be located upon the exercise of due diligence; has been transferred or
sold to, or deposited with, a third party; has been placed beyond the jurisdiction of the
court; has been substantially diminished in value; or has been commingled with other
property which cannot be divided without difficulty, the United States of America shall
be entitled to forfeiture of substitute property pursuant to 21 U.S.C. § 853(p).

A TRUE BILL:

 

FOREPERSON
ERIN NEALY COX

 

TIFFANY H.

Assistant United States Attorney
Florida Bar No. 0193968

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8600
Facsimile: 214-659-8605

Email: Tiffany.Eggres@usdoj.gov

Superseding Indictment— Page 6

 
 

Case 3:20-cr-00283-N Document 37 Filed 08/19/20 Page 7of8 PagelD 129

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA
Vv.

PHILIP RUSSELL ARCHIBALD (01)
DANIELLE BROOKE BOCANEGRA (02)
BRODI RAY BOCANEGRA (03)

 

SUPERSEDING INDICTMENT

21 U.S.C. § 846 (21 U.S.C. § 841)
Conspiracy to Distribute and Possess with Intent to Distribute a Controlled Substance
(Count 1)

21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2
Possession with Intent to Distribute Controlled Substance
(Count 2)

21 U.S.C. § 843(b) and 18 U.S.C. § 2
Use of the Mail in Causing or Facilitating a Controlled Substance Offense
(Count 3)
18 U.S.C. § 922(g)(3)
Possession of a Firearm by a Prohibited Person

(Count 4)

21 U.S.C. § 853(a); 18 U.S.C. § 924(d) & 28 U.S.C. § 2461(c)
Forfeiture Notice

4 Counts

[NOTHING FURTHER ON THIS PAGE. ]
Case 3:20-cr-00283-N Document 37 Filed 08/19/20 Page 8of8 PagelD 130

 

A true bill rendered

DALLAS FOREPERSON
Filed in open court this (4 day of August, 2020.

Warrant Needed for Brodi Ray Bocanegra (03)

 

UNITED STATES ; MAGS STRATE JUDGE
Magistrate Court Number: 3:20-MJ-562-BN

Criminal Court Number: 3:20-CR-0283-N

 
